EXHIBIT 10.61

Prepared by and when recorded return to:

 

Winston & Strawn LLP

35 West Wacker Drive

Chicago, Illinois 60601

Attn: M. Christine Graff, Esq.

 

 

TERMINATION OF CO-OWNERSHIP AGREEMENT

This TERMINATION OF CO-OWNERSHIP AGREEMENT (this “Agreement”) dated as of
December 29, 2006, is by and between CONTINENTAL TOWERS ASSOCIATES III, LLC, a
Delaware limited liability company (“CTAIII”) and CONTINENTAL TOWERS, L.L.C., a
Delaware limited liability company (“CTLLC”) (CTAIII and CTLLC are collectively
referred to herein as the “Co-Owners”).

 

WHEREAS, Continental Towers Associates I, L.P., an Illinois limited partnership
(“CTAI”), as the owner of an undivided 36% interest in the real property and
office building complex commonly known as Continental Towers, 1701 Golf Road,
Rolling Meadows, Illinois and more particularly described on Exhibit A (the
“Property”), and CTLLC, as the owner of an undivided 64% interest in the
Property, entered into that certain Co-Ownership Agreement dated as of January
10, 2006 and recorded January 13, 2006 as Document Number 0601341113 (the
“Original Co-Ownership Agreement”);

 

WHEREAS, Co-Owners entered into that certain First Amendment to Co-Ownership
Agreement dated as of November 21, 2006, and recorded on November 27, 2006 as
Document Number 0633134005 (the “First Amendment”; the First Amendment together
with the Original Co-Ownership Agreement is the “Co-Ownership Agreement”); and

 

WHEREAS, the parties desire to terminate the Co-Ownership Agreement because the
Property is being bifurcated into two separate parcels and the Co-Owners will no
longer be co-owners of the Property.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.            Effective as of the date hereof, the Co-Owership Agreement and all
of the terms, covenants and conditions therein contained shall be canceled and
terminated, whereupon Co-Owners shall thereafter be forever released and
discharged from all obligations and liabilities accruing under the Co-Ownership
Agreement.

 

 

-1-



2.            In the event any term or provision of this Agreement shall be
declared invalid, void or unenforceable it shall not effect the validity of any
other term and provision hereof, all which shall remain valid, binding and
enforceable.

3.            This Agreement may be executed in counterparts, each of which
shall for all purposes be deemed an original and all of such counterparts shall
together constitute one and the same agreement.

[Signature Page Follows]

 

 

-2-



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

CONTINENTAL TOWERS ASSOCIATES III, LLC, a Delaware limited liability company

 

 

By:

CTA GENERAL PARTNER, LLC, a Delaware limited liability company, its Manager

 

 

By:

CTA MEMBER, INC., a Delaware corporation, its Managing Member

 

 

By: [s] Paul G. Del Vecchio

 

Name:

Yochanan Danziger, by Paul G.

 

Del Vecchio, Attorney-In-Fact

 

Title:

President

 

 

CONTINENTAL TOWERS, L.L.C., a Delaware limited liability company

 

 

By:

CTA GENERAL PARTNER, LLC, a Delaware limited liability company, its sole member

 

 

By:

CTA MEMBER, INC., a Delaware corporation, its Managing Member

 

 

By: [s] Paul G. Del Vecchio

 

Name:

Yochanan Danziger, by Paul G.

 

Del Vecchio, Attorney-In-Fact

 

Title:

President

 

 

 

-3-



STATE OF ILLINOIS               )

 

) ss.

 

COUNTY OF COOK

)

 

 

BEFORE ME, the undersigned, a Notary Public in and for said County and State, on
this day personally appeared Paul G. Del Vecchio, known to me to be the Attorney
in Fact for Yochanan Danziger, the President of CTA MEMBER, INC., a Delaware
corporation, the Managing Member of CTA GENERAL PARTNER, LLC, a Delaware limited
liability company, the general partner of CONTINENTAL TOWERS ASSOCIATES III,
LLC, the limited liability company that executed the foregoing instrument, and
known to me to be the person who executed the foregoing instrument on behalf of
said limited liability company, as general partner of such limited partnership,
and acknowledged to me that he executed the same in such capacity and that such
limited partnership executed the same for the purposes and consideration therein
expressed.

 

 

Given under my hand and sale of office this 29th day of December, 2006.

 

 

 

[s] Jared R. Feehan

Notary Public

 

 

[Seal]

My commission expires: 1/23/07

 

 

 

STATE OF ILLINOIS

)

 

) ss.

 

COUNTY OF COOK

)

 

 

BEFORE ME, the undersigned, a Notary Public in and for said County and State, on
this day personally appeared Paul G. Del Vecchio, known to me to be the Attorney
in Fact for Yochanan Danziger, the President of CTA MEMBER, INC., a Delaware
corporation, the Managing Member of CTA GENERAL PARTNER, LLC, a Delaware limited
liability company, the sole member of CONTINENTAL TOWERS, L.L.C., the limited
liability company that executed the foregoing instrument, and known to me to be
the person who executed the foregoing instrument on behalf of said limited
liability company, as the sole member of such limited liability company, and
acknowledged to me that he executed the same in such capacity and that such
limited liability company executed the same for the purposes and consideration
therein expressed.

 

 

Given under my hand and sale of office this 29th day of December, 2006.

 

 

 

[s] Jared R. Feehan

Notary Public

 

 

[Seal]

My commission expires: 1/23/07

 

 

-4-



Exhibit A

 

Legal Description

 

REAL PROPERTY IN THE CITY OF ROLLING MEADOWS, COUNTY OF COOK, STATE OF ILLINOIS,
DESCRIBED AS FOLLOWS:

PARCEL 1:

LOTS 1 AND 2 IN CASATI-HEISE SUBDIVISION, BEING A SUBDIVISION OF PART OF THE
NORTHEAST 1/4 OF SECTION 17 AND PART OF THE NORTHWEST 1/4 OF SECTION 16, BOTH IN
TOWNSHIP 41 NORTH, RANGE 11 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK
COUNTY, ILLINOIS, ACCORDING TO THE PLAT THEREOF RECORDED DECEMBER 27, 1988 AS
DOCUMENT NUMBER 88592766, (EXCEPTING THEREFROM THAT PART OF LOT 1 DEDICATED FOR
ROADWAY PURPOSES ACCORDING TO PLAT RECORDED DECEMBER 2, 2002, AS DOCUMENT NUMBER
0021325095), IN COOK COUNTY, ILLINOIS.

PARCEL 2:

EASEMENTS APPURTENANT TO AND FOR THE BENEFIT OF PARCELS 1 AND 4, AS CREATED AND
GRANTED AND SET FORTH IN EASEMENT AGREEMENT DATED AS OF SEPTEMBER 23, 1977 AND
RECORDED OCTOBER 10, 1978 AS DOCUMENT NUMBER 24662689 AND AS AMENDED BY
AMENDMENT TO EASEMENT AGREEMENT DATED AS OF MAY 15, 1980 AND RECORDED JUNE 10,
1980 AS DOCUMENT NUMBER 25482426 UPON, OVER AND UNDER PORTIONS OF LOTS 1 TO 6,
INCLUSIVE, IN HEISE’S SUBDIVISION, A SUBDIVISION OF PART OF THE NORTHWEST 1/4 OF
SECTION 16, TOWNSHIP 41 NORTH, RANGE 11 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, ACCORDING TO THE PLAT THEREOF RECORDED DECEMBER 23, 1977
AS DOCUMENT 24119807 AND ALSO OVER, UPON AND UNDER PORTIONS OF THAT PART OF THE
NORTHEAST 1/4 OF SECTION 17, TOWNSHIP 41 NORTH, RANGE 11 EAST OF THE THIRD
PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHEAST CORNER OF THE NORTHEAST 1/4 OF SECTION 17; THENCE
SOUTHERLY ALONG THE EAST LINE OF SAID NORTHEAST 1/4 OF SECTION 17, A DISTANCE OF
80.0 FEET TO THE SOUTHERLY RIGHT-OF-WAY OF GOLF ROAD (STATE ROUTE 58), AS
DEDICATED AND RECORDED SEPTEMBER 24, 1929 AS DOCUMENT NUMBERS 10488005 AND
10488006; THENCE SOUTH 89 DEGREES, 08 MINUTES WEST ALONG SAID SOUTHERLY
RIGHT-OF-WAY OF GOLF ROAD (STATE ROUTE 58), 691.05 FEET FOR A POINT OF
BEGINNING; THENCE SOUTH 0 DEGREES, 52 MINUTES EAST, 265.0 FEET; THENCE SOUTH 89
DEGREES, 08 MINUTES WEST PARALLEL, WITH SAID SOUTHERLY RIGHT-OF-WAY OF GOLF ROAD
(STATE ROUTE 58), 196.11 FEET; THENCE NORTH 0 DEGREES, 27 MINUTES, 20 SECONDS
EAST PARALLEL WITH THE WEST LINE OF SCHWAKE’S SUBDIVISION RECORDED AUGUST 11,
1970 AS DOCUMENT 21235091, NOW VACATED, 265.07 FEET TO SAID SOUTHERLY
RIGHT-OF-WAY OF GOLF ROAD (STATE ROUTE 58); THENCE NORTH 89 DEGREES, 08 MINUTES
EAST, ALONG SAID SOUTHERLY RIGHT-OF-WAY OF GOLF ROAD (STATE ROUTE 58), 190.0
FEET TO THE POINT OF BEGINNING, ALL IN COOK COUNTY, ILLINOIS, FOR THE OPERATION,
MAINTENANCE, REPAIR, REPLACEMENT, RELOCATION AND REMOVAL OF A WATER SUPPLY LINE,
SEWER AND OTHER UTILITIES, IN COOK COUNTY, ILLINOIS.

PARCEL 3:

 

 

-5-



EASEMENTS APPURTENANT TO AND FOR THE BENEFIT OF PARCELS 1 AND 4, AS CREATED AND
GRANTED AND SET FORTH IN EASEMENT AGREEMENT DATED AS OF SEPTEMBER 23, 1977 AND
RECORDED OCTOBER 10, 1978 AS DOCUMENT NUMBER 24662688 AND AS AMENDED BY
AGREEMENT THERETO DATED AS OF NOVEMBER 21, 1979 AND RECORDED DECEMBER 17, 1979
AS DOCUMENT NUMBER 25284791 UPON AND UNDER PORTIONS OF THAT PART OF THE
NORTHEAST 1/4 OF SECTION 17, TOWNSHIP 41 NORTH, RANGE 11 EAST OF THE THIRD
PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHEAST CORNER OF THE NORTHEAST 1/4 OF SECTION 17; THENCE
SOUTHERLY ALONG THE EAST LINE OF SAID NORTHEAST 1/4 OF SECTION 17, A DISTANCE OF
80.0 FEET TO THE SOUTHERLY RIGHT-OF-WAY OF GOLF ROAD (STATE ROUTE 58), AS
DEDICATED AND RECORDED SEPTEMBER 24, 1929 AS DOCUMENT NUMBERS 10488005 AND
10488006; THENCE SOUTH 89 DEGREES, 08 MINUTES WEST ALONG SAID SOUTHERLY
RIGHT-OF-WAY OF GOLF ROAD (STATE ROUTE 58), 691.05 FEET FOR A POINT OF
BEGINNING; THENCE SOUTH 0 DEGREES, 52 MINUTES EAST, 265.0 FEET; THENCE SOUTH 89
DEGREES, 08 MINUTES WEST PARALLEL WITH SAID SOUTHERLY RIGHT-OF-WAY OF GOLF ROAD
(STATE ROUTE 58), 196.11 FEET; THENCE NORTH 0 DEGREES, 27 MINUTES, 20 SECONDS
EAST, PARALLEL WITH THE WEST LINE OF SCHWAKE’S SUBDIVISION, RECORDED AUGUST 11,
1970 AS DOCUMENT 21235091, NOW VACATED, 265.07 FEET TO SAID SOUTHERLY RIGHT-OF
-WAY OF GOLF ROAD (STATE ROUTE 58); THENCE NORTH 89 DEGREES, 08 MINUTES EAST,
ALONG SAID SOUTHERLY RIGHT-OF-WAY OF GOLF ROAD (STATE ROUTE 58), 190 FEET TO THE
POINT OF BEGINNING, ALL IN COOK COUNTY, ILLINOIS, FOR THE OPERATION,
MAINTENANCE, REPAIR, REPLACEMENT, RELOCATION AND REMOVAL OF A WATER SUPPLY LINE,
SEWER AND OTHER UTILITIES IN COOK COUNTY, ILLINOIS.

PARCEL 4:

LOT 3 IN CASATI-HEISE SUBDIVISION, BEING A SUBDIVISION OF PART OF THE NORTHEAST
1/4 OF SECTION 17 AND PART OF THE NORTHWEST 1/4 OF SECTION 16, BOTH IN TOWNSHIP
41 NORTH, RANGE 11 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY,
ILLINOIS, ACCORDING TO THE PLAT THEREOF RECORDED DECEMBER 27, 1988 AS DOCUMENT
NUMBER 88592766, IN COOK COUNTY, ILLINOIS.

Common address: Continental Towers, 1701 Golf Road, Rolling Meadows, Illinois

PINS: 08-16-100-034, 08-16-100-035 and 08-16-100-036

 

 

 

 

 

 

 

 

-6-

 

 